Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 31 August 2021. The amendments to the claims have overcome the art rejections over CN 106520119 and U.S. patent application publication 2017/0218267 and the 35 USC 102(a)(1) rejection over U.S. patent 8,957,575. Applicant's arguments with respect to the 35 USC 103 rejection over U.S. patent 8,957,575 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation A3 is A2X, where X is at least one lanthanide element and A2 is selected from the groups consisting of (i), (ii), (iii) and 3 is Lu3 which is the narrower statement of the range/limitation. In addition, claim 17 recites the broad recitation A3 is A2X, where X is at least one lanthanide element and A2 is selected from the groups consisting of (i), (ii), (iii) and any combinations thereof wherein (i) consist of at least one lanthanide element, (ii) consist of at least one of K and Na and (iii) consist of at least one of Ca, Ba and Sr; and the claim also recites A3 is Lu2A, where A consists of Na or K which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,957,575.
This reference teach phosphorescent compounds preferably having the formula Ln3-xCaxAl5-xXxO12, where X is at least one of Hf and Zr, Ln is at least one of Y, La and Lu and 1<x<2, doped with cerium. Thus the reference suggests compounds having the formula LnCa2Al3X2O12, LuCa2Al3X2O12 and LuCa2Al3Hf2O12, which fall within the formulas of claims 1-4. Since this suggested composition is the same as claims 1-4, it must inherently also be able to act as a scintillator. Column 11, lines 9-16 teaches the compound can be in the form of a ceramic. Therefore the reference suggests ceramic scintillators of the taught and suggested In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.Thus the reference suggests the claimed scintillator.
Applicants’ arguments with respect to this rejection have been considered but are not convincing. Applicants’ argue that the reference does not teach or suggest the claimed A3 because the reference teaches x in the taught formula of Ln3-xCaxAl5-xXxO12, where X is at least one of Hf and Zr, Ln is at least one of Y, La and Lu is 1<x<2. This argument is not convincing since the taught inequality include an x value equal to 2 and the formula having this taught embodiment is LnCa2Al3X2O12. The suggested LnCa2 meets the claimed A2X where the taught Ca reads upon the claimed A and the taught Ln, which can be at least one of the lanthanides of La and Lu, read upon the claimed X. In response to applicant's argument that the taught and suggested phosphorescent compound has a different use than the claimed use as a scintillator for PET, a recitation of the intended use of the claimed invention must result in a structural or compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim. Here since the taught and suggested composition falls within the claimed composition, one of ordinary skill in the art would expect the taught and suggested composition to be capable of functioning as a scintillator for PET, . 
Allowable Subject Matter
Claims 5-8, 16 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8, 12 and 16-18 are allowable for the reasons given in the previous action. Claims 19-22 are allowable since they depend from claims 12 and 17 which include allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/13/21